Title: To Thomas Jefferson from Bernard Peyton, 8 July 1822
From: Peyton, Bernard
To: Jefferson, Thomas

Thomas Jefferson EsqrTo Bernard PeytonDr1822 Richd2d JulyTo cash pd for 10 Bundles 559lbs assorted Nail rods at 8¢.$44.72〃 〃 〃for 4 Barrels herrings at, $4¼17.00〃 〃 〃0.00〃 〃 〃Canal toll, Drge: & Commision on the above2.17at debit T.J.$63.89E.E.B. PeytonBy N. N. Wilkinson
Dear Sir
Richd
8 July 1822
The above articles were forwarded several days ago by Brice Harlow’s Boat, & hope they will reach you safely, there is not a Bll: of nice clipd shad in the place, they have been quite scarce and very deer all the spring—as, I could not get them really good, thot it best to send none—The Nail Rods were the best assorted I Could find in the place, they are also scarce—I recd to=day a small Box seeds, from New York for you, which shall go by the first good opportunity—there are however no Waggons at present—Nothing yet recd from Petersburg or from F. A. Mayo for you—Yours Very TrulyB. Peyton